Citation Nr: 1132601	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2006 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected an appeal, and the claims are now properly before the Board.

In July 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the Regional Office in Atlanta, Georgia; a transcript of that hearing is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in September 1999, the Board denied the appellant's claim of service connection for a back disability.  He was properly notified but did not file an appeal, and that decision became final.

2.  Evidence received since the September 1999 Board decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

Law and Regulations-New and Material Evidence

Decisions of the Board are final, as are unappealed rating actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis

In a September 1999 Board decision, the Board determined that service connection was not warranted for a back disability.  The Board determined, essentially, that the claim could not be granted, as competent evidence attributing a back disorder to service was not of record.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2010).

The evidence received since the September 1999 Board decision includes additional VA records, additional statements from the Veteran, a buddy statement and the Veteran's testimony from his July 2010 Board hearing.  In his January 2006 statement, the Veteran's buddy stated that the Veteran hurt himself during training and sustained an injury to the back.  Also added to the record since the September 1999 Board decision is the Veteran's testimony from his July 2010 Board hearing in which he stated that he had experienced back symptoms since his injury in service.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a possible nexus between the claimed spine disorder and the Veteran's active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the claim for service connection for a back disorder must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence having been submitted, reopening the claim for entitlement to service connection for a back disability is granted.


REMAND

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the Board notes that the Veteran's service records include a July 1973 physical profile for a low back strain 1973.  Presently, the record contains evidence of a back disability, and the Veteran has claimed that he has experienced back pain since his time in service.  The evidence also demonstrates, however, that the Veteran's spine disorder was not clinically shown until years after service, and treatment records from Charter Northside Hospital indicate that the Veteran injured his back after service in 1985.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for a back disability.

Additionally, the Board finds that additional development is required before a decision may be made on the claim.  During the July 2010 Board hearing, the Veteran reported that he received treatment at VA medical centers in Atlanta, Georgia as early as 1979 and that he received treatment for his back while incarcerated at the Montgomery Correctional Center.  In this respect, the Board notes that, as part of its duty to assist, VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 CFR 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AMC/RO should make further efforts to obtain these records.

Further, the evidence of record includes an August 2005 disability determination from the Social Security Administration (SSA) which demonstrates that the Veteran is in receipt of SSA disability benefits in part due to his back disability.  However, the medical records on which the decision was based have not been obtained.  As such, VA has a duty to assist in gathering social security records when put on notice that the Veteran is receiving social security benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, the evidence of record indicates that the Veteran sustained a back injury in 1985 for which he received worker's compensation.  The AMC/RO should request any available evidence pertaining to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for a spine disability.  After the Veteran has signed the appropriate releases, those records, to include VA medical center records from 1979 onward, treatment records from the Montgomery Correctional Facility and records pertaining to 1985 worker's compensation benefits should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO should obtain a copy of the records on which SSA based the initial award of the Veteran's disability benefits.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

3.  The Veteran should be scheduled for VA examination to determine whether the Veteran has a diagnosed spine disorder that manifested itself during or occurred as a result of his active duty service.  The claims file should be provided to the examiner for review.  

The examiner is requested to provide an opinion as to the whether there is at least a 50 percent probability or greater (at least as likely as not) that any diagnosed disorder accounting for the Veteran's back symptoms was incurred in or are otherwise related to his period of military service.  Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


